Relator has filed a motion for rehearing in which he reiterates and reasserts the same questions that were presented on the original submission of this case. We have again reviewed the record but remain of the opinion that the case was properly disposed of. We see no need of any further discussion of the questions presented inasmuch as this court fully discussed the same in the case Ex parte Pruitt, 139 Tex.Crim. R.,  141 S.W.2d 333, where many authorities are cited, to which we now refer as sustaining the conclusion expressed in the original opinion.
The motion for rehearing is overruled.